Citation Nr: 1128184	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a Travel Board hearing in March, 2011; he failed to appear.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.  

2. It is reasonably shown that the Veteran's tinnitus is related to his service.  


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file. He was afforded a VA examination in October 2009.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

The Veteran seeks service connection for bilateral hearing loss and tinnitus, alleging that such disabilities are related to his exposure to noise trauma in service.  His DD 214 reflects that he served as fuel specialist in the U.S. Air Force.  In his claim for service connection, he stated that he worked on the flight line refueling planes and that the constant noise from aircraft taking off and landing was sometimes deafening.  He stated that he had put up with the buzzing in his ears for a long time, assuming it would go away; but it never did.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnoses related to bilateral hearing loss.  

On September 1967 service entrance examination, audiometry revealed that puretone thresholds, in decibels, were: 

Hertz
500
1000
2000
3000
4000
6000
RIGHT
5
-15
-5
/
-5
/
LEFT
5
0
-5
/
-5
/

In an associated September 1967 medical history report, the Veteran indicated that he did not have trouble with his ears or hearing loss.  

The Veteran's STRs contain a February 1969 report of medical examination which states that the purpose of the examination is "hearing"; audiometry was not reported.  

August 1969 hearing conservation audiometry revealed puretone thresholds, in decibels, were:

Hertz
500
1000
2000
3000
4000
6000
RIGHT
15
5
5
15
15
20
LEFT
15
15
15
15
15
15

The examiner noted that the Veteran's hearing was good, and that he had left ear tinnitus following noise exposure.  He also noted that the Veteran had previous noise exposure working as a crane operator for a year and a half.  

July 1971 hearing conservation audiometry revealed puretone thresholds, in decibels, were:

Hertz
500
1000
2000
3000
4000
6000
RIGHT
10
0
0
10
5
15
LEFT
15
5
0
0
10
5

The examiner noted that the Veteran's hearing was good. 

On September 1971 service separation examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed puretone thresholds, in decibels, were:

Hertz
500
1000
2000
3000
4000
6000
RIGHT
10
0
0
0
0
0
LEFT
0
0
0
0
0
0

In an associated September 1971 medical history report, the Veteran indicated that he did not have, nor had he ever had, trouble with his ears or hearing loss.  

In October 2009, on the morning of his VA audiological evaluation, the Veteran presented to the audiology clinic for a preliminary evaluation.  He complained of bilateral hearing loss with tinnitus, and noted that the tinnitus had been present since 1971.  He also noted that he was exposed to noise trauma in service, had a history of head trauma and vertigo, had taken oto-toxic medications in the past, had a family history of hearing loss, and had past and current occupational noise exposure.  

On October 2009 VA audiological evaluation, puretone thresholds, in decibels were: 

Hertz
500
1000
2000
3000
4000
6000
RIGHT
15
10
20
40
40
/
LEFT
15
10
15
40
45
/

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The Veteran reported a history of noise exposure in service, where he was a fuel specialist and worked on the flight line.  He related that his tinnitus had been present since the service, and was constant.  As a civilian, he had worked for Firestone for one year, then as a lineman for a power company for 13 years, and at the time of the examination was a plumber and well-driller's assistant.  He reported recreational noise trauma from deer hunting once a year.  He denied any recent ear pathology, treatment, associated medical conditions, or true vertigo.  He reported a family history of hearing loss (his mother had hearing aids).  The diagnosis was mild SNHL in the right ear and mild to moderate SNHL in the left ear.  

The VA examiner reviewed the claims file and noted that the Veteran had hearing loss and that tinnitus was as likely as not a symptom associated with hearing loss.  She opined that, based on the normal separation audiogram, it was not at least as likely as not that the Veteran's current hearing loss and tinnitus were a direct result of noise exposure during his military service.  Her rationale for the opinion was that there was a high correlation between hearing loss, tinnitus, and noise exposure and that the presence of a ratable hearing loss from the service or audiometric configuration consistent with noise exposure was a strong indicator that any reported tinnitus was also from noise exposure.  Conversely, normal hearing from the service (as was the case here) strongly suggested that any reported tinnitus was less likely to be from noise exposure in service.  Since the Veteran's hearing was normal at separation, it was less likely as not that the reported tinnitus was from military noise exposure.  She concluded by noting that the Veteran's reported tinnitus was more likely than not due to the existing hearing loss and/or noise exposure subsequent to service. 

In an October 2010 statement, the Veteran's representative argued that the VA examiner erred when she equated hearing loss with "normal for VA purposes" hearing, and also when she based her conclusion regarding tinnitus on the necessary coexistence of hearing loss with tinnitus.  He noted that the American Tinnitus Association (according to their website) has stated that "such a relationship, while common, is not necessary."  Additionally, he argued that the Veteran's testimony regarding the onset of symptomatology should have been considered, and because there was no evidence to contradict it, no further development with regard to the tinnitus claim should have been required.  He further stated that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service.  

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral hearing loss 

For certain chronic diseases (including SNHL as an organic disease of the nervous system), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  Based upon his duties as a fuel specialist in service, it is likely and may reasonably be conceded that the Veteran was exposed to noise trauma in service.  What he must still show to establish service connection for his bilateral hearing loss is that it is related to his service, to include as due to exposure to noise trauma therein.  The record does not include any competent evidence that suggests that there indeed is a nexus between the Veteran's current hearing loss disability and his service/noise trauma therein.  

Significantly, the Veteran's STRs, including his service separation examination report, hearing conservation data reports, and reports of medical history, do not mention hearing loss.  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL was manifested in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A § 1112 chronic disease presumptions (for SNHL as an organic disease of the nervous system).  

Furthermore, the record includes no competent (medical) evidence that relates the Veteran's current bilateral hearing loss to his active service.  The only competent evidence in the record that specifically addresses this matter, the opinion offered on the October 2009 VA audiological evaluation, is to the effect that the Veteran's bilateral hearing loss is unrelated to his service (and specifically his exposure to noise trauma therein).  The examiner based her opinion on the Veteran's normal separation audiometry.  As this opinion is by an audiologist (who is qualified to provide it), is based on a review of the record, and includes an explanation of the rationale for the opinion, it has substantial probative value.  Because there is no competent evidence to the contrary, the Board finds the opinion persuasive.  

Although the Veteran is competent to testify to symptoms he experiences, like difficulty hearing, the Board notes that he has not alleged or indicated that he has had bilateral hearing loss continuously since service.  In the absence of continuity of symptoms, his own statements relating his current bilateral hearing loss to noise trauma in service are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology.  Whether a hearing loss disability is related to remote noise trauma is a medical question not capable of resolution by lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372,1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the  Board rather than a legal issue to be addressed by the Veterans' Court).  

The preponderance of the evidence is against a finding of a nexus between the Veteran's current bilateral hearing loss and his service/noise trauma therein.  Consequently, the preponderance of the evidence is against this claim.  In such a situation, the benefit of the doubt doctrine does not apply; the claim must be denied.  

Tinnitus

It is not in dispute that the Veteran has tinnitus as such disability was noted on his VA audiological evaluation, and also because tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As was noted above, it is also not in dispute that the Veteran likely was exposed to noise trauma in service.  

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  While the VA examiner opined that the Veteran's normal separation audiogram strongly suggested that any reported tinnitus was less likely to be from noise exposure in service, the Board notes that a relationship between hearing loss and tinnitus, while common, is not necessary (as was noted in an October 2010 statement from the Veteran's representative). 

One way of establishing service connection is to show that a disability became manifest in service and has been continuously present since.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. at 495-96 (1997).  An August 1969 hearing conservation data report reflects that the Veteran had tinnitus while on active duty.  He has consistently asserted that his tinnitus has been present since service, and the Board finds no reason to question the credibility of his accounts.  Accordingly, the Board concludes that the evidence supports the Veteran's claim, and that service connection for tinnitus is warranted.  






                                                              ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


